Citation Nr: 1038499	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-31 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) for the 
period prior to January 30, 2008.

2.	Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period beginning January 30, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1970 to February 1972, 
including service in the Republic of Vietnam.  His decorations 
include the Combat Infrantryman Badge, the Bronze Star Medal, and 
the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that awarded service connection for PTSD with a 30 
percent rating effective July 13, 2005.  

By way of an April 2008 rating action, the RO increased the 
rating for PTSD to 50 percent, effective on January 30, 2008.  
Inasmuch as a rating higher than 50 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for a higher 
rating, as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Since the effective date for the award of service connection, 
the Veteran's PTSD symptomatology is shown to be productive of a 
disability picture that more nearly approximates occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as difficulty in understanding complex commands; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  For the period beginning January 30, 2008, the PTSD 
symptomatology is not shown to be productive of a disability 
picture that more nearly approximates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  

 
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 50 percent 
rating, but not more, for PTSD are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9411 
(2009).  

2.  The criteria for the assignment of a rating in excess of 50 
percent for PTSD beginning January 30, 2008, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45,  4.130 
including Diagnostic Code 9411(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

This appeal arises from disagreement with the initial evaluation 
assigned following the grant of service connection for PTSD.  
Once service connection is granted, a claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board accordingly finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim on appeal.  First, 
although the Veteran's service treatment record (STR) is not of 
record, the RO issued a Formal Finding in September 2006 on the 
unavailability of his STR.  The Veteran was notified of the 
Formal Finding by a September 2006 letter.  In any event, the STR 
is not pertinent to the present appeal, which concerns the 
severity of the Veteran's PTSD symptomatology since the effective 
date for the award of service connection in 2005.  

Otherwise, the claims file contains all available records from 
the VA and non-VA sources the Veteran identified as having 
relevant records.  The Veteran has not identified (nor has his 
service representative), and the file does not otherwise 
indicate, that there are any additional pertinent records that 
should be obtained before the appeal is adjudicated by the Board.  
See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran was afforded VA examinations in September 
2005 and January 2008, to evaluate the severity of his PTSD.  The 
Board finds that the VA examinations are adequate because, as 
shown below, they were based upon consideration of the Veteran's 
pertinent medical history, his lay assertions and current 
complaints, and because they describe the service-connected PTSD 
symptomatology in detail sufficient to allow the Board to make a 
fully informed determination.  Barr v. Nicholson, 21 Vet. App. 
303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).   

Furthermore, the Veteran has not asserted, and the evidence does 
not show, that his PTSD symptoms have materially increased in 
severity since the most recent evaluation in January 2008.  See 
38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability, such as when the evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  The Board accordingly finds no reason to remand 
for further examination.    

Finally, the Veteran was advised of his entitlement to a hearing 
before the RO and before the Board in conjunction with the issue 
on appeal, but he has not requested such a hearing.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim herein decided.  

II.  Analysis

The Veteran is seeking an initial evaluation in excess of 30 
percent for his PTSD for the period prior to January 30, 2008, 
and an increased evaluation higher than 50 percent for the period 
beginning January 30, 2008.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection in 
July 2005.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's 
PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders.  The rating criteria 
pertinent in the present case provide that a rating of 30 percent 
is assignable for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
performing satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; mild memory loss (such as forgetting 
names, directions, recent events).  A rating of 50 percent is 
assignable for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (retention of only highly-learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A rating of 70 percent is assignable for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  The maximum rating, 100 
percent, is assignable for total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in 
the rating criteria are simply examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating; analysis should not be limited solely to whether a 
veteran exhibited the symptoms listed in the rating scheme.  
Rather, the determination should be based on all of a veteran's 
symptoms affecting his level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).

For instance, the scores assigned under the Global Assessment of 
Functioning (GAF) scale are an important consideration.  See 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They 
reflect the psychological, social, and occupational functioning 
in a hypothetical continuum of mental health- illness.  GAF 
scores between 61 and 70 reflect either some mild symptoms (e.g., 
depressed mood and mild insomnia); or some difficulty in social, 
occupational or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  By 
comparison, GAF scores between 51 and 60 reflect either moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks); or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with co- 
workers), and GAF scores between 41 and 50 reflect either serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting); or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job). See Quick Reference to the Diagnostic Criteria from 
DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

In the present case, the Board finds that the PTSD disability 
picture more nearly resembles the criteria for assignment of a 50 
percent rating throughout the period of appellate review.  

In support of his claim, the Veteran wrote in a August 2005 
statement that he had been married three times.  Also, he worked 
at night because he preferred to avoid his bosses.  He explained 
that he had been in many arguments at work and had been fired 
from at least one job.  Plus, he threatened to kill a coworker 
the year prior, when the coworker criticized his work.  

In a second statement, from December 2005, the Veteran wrote that 
he could not understand complex commands unless they were 
repeated many times.  

Also in support of his claim, the Veteran's sister wrote in a 
letter (received by VA in October 2006) that the Veteran thinks 
people are trying to kill him.  In fact, she indicated, the 
Veteran keeps of list of people he will kill "someday," with 
people getting moved to the top of the list when they make him 
angry.  Also, the Veteran is very depressed at other times, and 
he has "great difficulty" maintaining personal relationships.  
She noted that he had been married 3 times and was estranged from 
2 of his 3 siblings.  In fact, she herself would have no contact 
with the Veteran except that she initiated it, even though they 
lived within 3 miles of each other.  Plus, the Veteran had little 
contact with his neighbors; he was suspicious of them.  He also 
had poor memory, trouble making decisions, and completing plans.  
For instance, his home was a collection of unfinished projected.  
The Veteran's sister also explained that he worked as a mechanic, 
and worked at night so he could avoid contact with people.  She 
additionally felt that although he was seeking treatment at VA, 
he was not really telling his doctors the severity of his 
symptoms because he was able to present a "good front."  

The Board finds that the assertions of the Veteran and his sister 
are credible and competent evidence of the Veteran's 
symptomatology.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess the credibility and weight 
of the evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).
 
Consistent with his assertions, the Veteran underwent a VA 
examination in September 2005.  The VA examiner reviewed the 
claims file, noting that the Veteran had been diagnosed with PTSD 
and bipolar disorder.  The VA examiner also performed a clinical 
interview.  The Veteran described his service history to the 
examiner, including his stressors during service in Vietnam, and 
informed the VA examiner of his current complaints.  In 
particular, the Veteran complained of having symptoms that would 
be sometimes better, sometimes worse, but he had been "bad" 
during the year prior with increased depression and problems with 
mood.  He had periods of feeling sad, then after a day or two, he 
would become euphoric; he was mainly depressed.  His sleep was 
interrupted by nightmares and intrusive thoughts.  He was also 
anxious, easily startled, and hypervigilant.  He avoided crowds 
due to discomfort.  He was short-tempered.  He had "fair" 
concentration; occasional crying; decreased energy; and sporadic 
interest.  He denied suicide attempts and panic attacks.  He had 
had no inpatient psychiatric treatment, but had outpatient 
treatment at VA.  He took medication, which helped "a bit[, but] 
not much."  

With regard to his employment, the Veteran reported to the VA 
examiner that he had worked full-time and regularly for the last 
five years.  With regard to his social functioning, the Veteran 
indicated that he had been married three times; he currently 
lived with his third wife.  He had three children, but was close 
to only one of them.  He did chores around the house and spent 
time fixing up the old house in which he was raised, but the VA 
examiner commented that the Veteran had "not a lot of 
recreational and leisure pursuits."  He also had limited social 
relationships, had no close friends, and did not attend church.  
He denied having any legal issues.

On mental status examination, the VA examiner found the Veteran 
alert, cooperative, and casually dressed.  There was no loosened 
association, flight of ideas, bizarre motor movements or tics.  
His mood was tense with affect appropriate; he had no homicidal 
or suicidal ideation.  There was no impairment of thought 
processes or communication; no delusions, hallucinations, ideas 
of reference or suspiciousness.  He was fully oriented and his 
memory appeared "good."  Insight, judgment, and intellectual 
capacity appeared adequate.  

With specific regard to the PTSD criteria, the VA examiner 
summarized, in pertinent part, that the Veteran was "less 
interested" in social activities; he felt detached from others.  
He was irritable, anxious, and easily startled.  His PTSD 
symptoms interfered with social activities and caused distress.  

Based on the examination results, the VA examiner diagnosed the 
Veteran with PTSD and bipolar disorder, type 2.  The examiner 
assigned a GAF score of 52 for "moderate impairment of 
psychosocial functioning."  The examiner summarized that the 
Veteran's PTSD and bipolar disorders mutually aggravated one 
another, so that the examiner could not attribute a degree of 
impairment to one independent of the other without resort to 
speculation.  The examiner then noted, however, that the 
Veteran's sleep disturbance and intrusive thoughts are primarily 
related to his PTSD, while his moodiness (euphoric episodes) is 
related entirely to his bipolar disorder.  

Subsequent to the September 2005 VA examination, the record 
contains VA outpatient treatment records showing symptoms 
consistent with the VA examination results, including symptoms 
that sometimes improved, then worsened.  For instance, his VA 
therapist in September 2005 noted that the Veteran had depressed 
mood with constricted affect; he was tearful.  He denied suicidal 
ideation because he no longer saw it as an option.  The VA 
therapist assigned a GAF score 55, and summarized that the 
Veteran's level of impairment was "moderate."  On follow-up in 
October 2005, the VA therapist noted that the Veteran's mood and 
affected were "much brighter."  The Veteran felt his medication 
had helped "immensely," such that it gave him time to think, 
rather than "just go off."  The Veteran described doing "okay" at 
work and home, and the therapist noted that he displayed a good 
sense of humor.  The VA therapist also noted that the Veteran's 
level of impairment was "mild."  His individual therapy was 
terminated at that time by mutual agreement.  

The Veteran, however, continued to have follow-up with his VA 
psychiatrist, who, in November 2005, reported that the Veteran 
was "doing reasonably well," and he felt more in control and 
relaxed.  He exhibited "good" impulse control and judgment, and 
he had insight.  He denied suicidal ideation and homicidal 
ideation.  A GAF score of 60 was assigned, but his medication was 
increased.  On follow-up in March 2006, the VA psychiatrist 
assigned a GAF score of 70, and noted that the Veteran had 
stopped using one of his medications, because he had not needed 
it.  The Veteran reported having good sleep, appetite, and level 
mood.  

By February 2007, the VA psychiatrist assigned a GAF score of 58 
(and 52).  The Veteran reported good sleep and appetite, though 
he complained of still having minor mood swings and becoming "so 
emotional and irritated."  He was also having flashbacks.  A 
mental status examination revealed symptoms similar to prior 
examinations.  The VA psychiatrist, however, included "job 
stress" as an Axis IV problem.  During follow-up the next month, 
in March 2007, the VA psychiatrist noted the Veteran's report of 
"doing fairly well," with improved mood swings, good sleep, and 
no manic/hypomanic symptoms.  He also had no suicidal ideation, 
and his mood was stable.  He was currently unable to work due to 
a finger injury.  (A GAF score was not assigned.)  

The Veteran then underwent a second VA examination in January 
2008.  He reported to the VA examiner that he had recently run 
out of his medication, and felt that he was worse, especially 
with regard to mood swings.  He had increased difficulty with 
anxiety, depression, and insomnia.  He also had anger management 
problems, decreased energy, and crying spells two to three times 
per week.  With regard to his bipolar disorder, he had episodes 
of inappropriately elevated mood lasting hours to days every two 
to four weeks, but he had depression most of the time.  He had no 
suicide attempts or panic attacks.  

With regard to his employment, the Veteran reported working full-
time, but he worked the third shift to avoid people.  He did this 
to avoid his supervisor and due to difficulty with interpersonal 
relationships on the job.  The VA examiner commented that the 
Veteran had difficulty with interpersonal relationships on the 
job and had been showing decreased productivity and efficiency in 
his job.  He had lost approximately 10 days of work during the 
past year due to his mental health issues.  At home, he took care 
of his activities of daily living, including bathing, feeding, 
dressing, etc.  He lived with his third wife.  He liked to walk 
with his dog and read science fiction.  Occasionally, he would go 
out to dinner with his wife, though he did not enjoy doing this.  
He was "rather guarded" in a public situation.  He did chores 
around the house, but had difficulty completing projects.  The VA 
examiner found that the Veteran's symptoms represented moderate 
impairment in social, occupation, recreational, and familial 
functioning, but may be having more severe difficulties, 
particularly in the social arena.  

On mental status examination, the VA examiner found that the 
Veteran was alert, oriented, and cooperative.  There was no sign 
of a thought disorder, loosened associations, flight of ideas, 
hallucinations, delusions, obsessions, compulsions, or phobias.  
The Veteran rated himself as moderately to severely anxious and 
depressed most of the time, except when he was having an elevated 
mood.  He had a history of mood swings consistent with bipolar 
disorder.  He had variable sleep patterns, but generally did not 
sleep well.  He had had anger and irritability issues, increased 
startle response, hypervigilance, interpersonal guardedness, 
difficulty concentrating, feelings of foreshortened life, 
emotional numbing, difficulty with estrangement, and detachment 
from others.  Additionally, he experienced other PTSD symptoms, 
including difficulty recalling aspects of past events.  His 
insight and judgment appeared adequate; intellectual capacity 
appeared intact. 

Based on the examination results, the VA examiner in January 2008 
diagnosed the Veteran with PTSD and bipolar disorder by history.  
He assigned a current GAF score of 48.  The VA examiner then 
summarized that the Veteran seemed to be showing moderate to 
severe impairment in social, recreational and familial 
functioning, and probable mild to moderate impairment in the 
occupational realms.  The VA examiner then clarified that the 
Veteran's two Axis I diagnoses mutually exacerbated each other 
such that no specific level of dysfunction could be assigned to 
one independent of the other without resort to mere speculation.  
However, the VA examiner determined, it is more likely than not 
that the Veteran's bipolar disorder was exacerbated by his 
service-connected PTSD.  

After the January 2008 VA examination, the record contains a May 
2008 VA outpatient psychiatry note.  The VA psychiatrist noted 
that the Veteran currently had some dysphoria, not severe; he 
last had hypomania a couple months prior, which lasted less than 
four days; generally, he was bothered by depressive episodes, 
rather than hypomania.  He had a "fair" sleep cycle, with 
intermittent nightmares, but occurring less often; his shift-work 
effected his sleep overall.  His moods were currently dysphoric 
and irritable, though he described his life as "pretty good," 
including having a "good" relationship with his third wife.  He 
was suspicious at times and endorsed hypervigilance, but denied 
suicidal ideation, homicidal ideation, hallucinations.  On mental 
status examination, he was cooperative, with casual attire, good 
eye contact, spontaneous, and no distress.  Speech was normal, 
mood was "down," affect neutral to dysphoric, stable; he had no 
delusions and thought process normal.  He denied perceptual 
abnormalities and his impulse control was gross intact.  The 
Veteran was not taking depakote, but wanted to restart it.  This 
was done for mood stabilization.  

The Board finds, in summary, that this evidence demonstrates 
symptomatology more nearly approximating occupational and social 
impairment with reduced reliability and productivity.  There is 
no indication of flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than once 
per week; impaired judgment; or impaired abstract thinking.  
Plus, the evidence shows that the Veteran has experienced periods 
of improving symptoms.  Nonetheless, the Veteran has difficulty 
in establishing and maintaining effective work and social 
relationships, as demonstrated by his isolation from his family 
and his need to work a late shift.  

Also important, the January 2008 VA examiner characterized the 
Veteran as having difficulty with interpersonal relationships on 
the job and decreased productivity and efficiency in his job.  
The VA examiner noted that this worsened degree of impairment had 
occurred since the Veteran's last examination (in September 
2005).  The symptomatology described by the January 2008 VA 
examiner, however, is essentially identical to that described by 
the September 2005 VA examiner and the intervening VA outpatient 
treatment notes.  For instance, the January 2008 VA examiner 
noted that the Veteran's history of predominant depression with 
intermittent episodes of elevated mood.  The VA examiner likewise 
reviewed the Veteran's employment history involving working the 
third-shift to avoid his supervisor and difficulties with 
coworkers.  

The Board also finds that the GAF scores assigned during the 
appellate period are highly significant.  The highest GAF scores 
assigned were in November 2005 (60) and March 2006 (70).  The 
January 2008 VA examiner assigned the lowest GAF score (48).  
Otherwise, the Veteran's GAF scores have been consistently 
between 52 and 58, which range represents moderate symptoms or 
moderate difficulty in social or occupational functioning.  This 
is consistent with assignment of a 50 percent disability rating.  

To the extent the Veteran is diagnosed, but not service-connected 
for, bipolar disorder, both the September 2005 and January 2008 
VA examiners indicated that they could not determine precisely 
which symptomatology was attributed to the service-connected PTSD 
and which to the nonservice-connected bipolar disorder.  In fact, 
the January 2008 VA examiner specifically indicated that the 
Veteran's bipolar symptomatology is aggravated by his PTSD.  In 
such situations, where it is not possible to separate the effects 
of a service-connected disability from a nonservice-connected 
condition, all signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam).

While the Board finds that a 50 percent rating is appropriate for 
both the period prior to January 30, and the period thererafter, 
the Board finds that the criteria for the next higher rating, to 
70 percent, have not been met at any time during the period of 
appellate review.  The Veteran's sister wrote in her October 2006 
statement that she feared the Veteran may take his own life.  The 
Veteran himself, however, has continuously and consistently 
denied having suicidal ideation.  The evidence also shows near-
continuous depression, but this is not shown to affect the 
Veteran's ability to function independently, appropriately, and 
effectively.  The January 2008 VA examiner, for instance, noted 
that the Veteran maintained his own activities of daily living, 
would go out to dinner with his wife occasionally, and liked to 
walk his dog and read science fiction.  This also shows that he 
has not neglected his personal appearance and hygiene.  

The Veteran has also endorsed irritability and impaired impulse 
control.  For example, he wrote that he threatened to kill a 
coworker who criticized his work.  There is no indication, 
however, of periods of violence.  Plus, he is not shown to have 
difficulty in adapting to stressful circumstances.  To the 
contrary, he recognized that he had difficulty relating to 
coworkers, so he adapted by choosing to work a late-shift, which 
allowed him to avoid supervisors and coworkers.  The evidence 
also does not demonstrate an inability to establish and maintain 
effective relationships.  Although he has been married three 
times, he has been married to his current wife for approximately 
15 years.  Furthermore, the July 2005 VA examiner noted that he 
was close to one of his children.  

For these reasons, the Board finds that the Veteran's service-
connected symptomatology is not consistent with the criteria for 
the next higher, 70 percent rating.  

In conclusion, the Board finds that an initial 50 percent rating, 
but not higher, is warranted for the service-connected PTSD for 
both the period prior to January 30, 2008, and the period since.  
"Staged ratings" are not warranted because the schedular 
criteria for a 50 percent rating were met throughout the entire 
period under appellate review.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on a schedular evaluation.  
To afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, for the reasons given, the applicable rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  Furthermore, although the January 2008 VA 
examiner noted that the Veteran had missed 10 days of work during 
the prior year, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule.  In fact, the schedular criteria for evaluating the 
PTSD specifically contemplate occupational and social 
functioning.  Otherwise, the record does not show frequent 
periods of hospitalization or other evidence that would render 
impractical the application of the regular schedular standards.  
Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial 50 percent rating, but not higher, for PTSD is 
granted, subject to the regulations governing the payment of VA 
monetary benefits.

An evaluation higher than 50 percent for PTSD for the period 
beginning January 30, 2008, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


